Citation Nr: 0324950	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  03-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a burn 
injury to the left eye.

2.  Entitlement to an initial rating in excess of 30 percent 
for asbestosis with chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO granted service 
connection and a noncompensable disability evaluation for 
asbestosis, and denied entitlement to service connection for 
bilateral hearing loss and residuals of a burn injury to the 
left eye.  Thereafter, in a January 2003 rating decision, the 
RO granted service connection and a noncompensable disability 
evaluation for bilateral hearing loss.  The Board notes that, 
at the June 2002 fee-based audiological examination, tinnitus 
was reported.  According to a note from a RO representative 
on the January 2003 rating decision, the veteran should be 
invited to file a claim for this disability.  However, the 
RO's letter to the veteran dated later that month does not 
address the matter of a claim for service connection for 
tinnitus.  The RO may wish to contact the veteran as to this 
matter.

Further, in January 2003, the RO recharacterized the 
veteran's service-connected respiratory disability as 
asbestosis with chronic obstructive pulmonary disease (COPD), 
and awarded a 30 percent disability evaluation.

In addition, in his February 2003 substantive appeal, the 
veteran said he was unable to work due to his service-
connected respiratory disability and, in a September 2003 
written statement, his accredited service representative 
construed the veteran's statement as a claim for entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  The Board refers 
this claim for a TIDU to the RO for appropriate development 
and consideration.

In September 2003, the Board received a motion to advance the 
veteran's appeal on the Board's docket, in which it was noted 
that the veteran was 83 years old.  A Deputy Vice Chairman of 
the Board has granted the veteran's motion to advance his 
appeal on the docket.

Finally, the matter of entitlement to service connection for 
residuals of a burn injury to the left eye will be addressed 
in the remand section, below.


FINDING OF FACT

The record presents a reasonable doubt as to whether the 
objective and competent medical evidence of record supports a 
finding that the veteran's service-connected asbestosis with 
COPD is manifested by moderately severe COPD, with associated 
mild interstitial asbestos-related lung disease and with a 
current Forced Expiratory Volume (FEV-1) of 51 percent of the 
predicted value.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 60 percent rating for asbestosis with chronic 
obstructive pulmonary disease have been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6604 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for asbestosis was granted by the RO in a 
September 2001 rating decision which awarded a noncompensable 
disability evaluation.  The RO reached its determination, in 
large part, on a probability of asbestos exposure in service 
and VA and private medical records which diagnosed 
asbestosis.  

Private radiology reports, dated from February 1988 to April 
1998, indicate that in 1988 views were negative for active 
disease, and some hilar calcifications were noted.  In 
October 1994, X-rays showed normal heart size and a clear 
left lung.  Pleural thickening along the left chest wall was 
noted and there was a question of a calcific plaque in the 
pleural thickening along the left chest wall.  The 
radiologist questioned whether there was any evidence of the 
veteran's exposure to asbestos.  An April 1998 radiology 
record shows some focal increased markings seen inferior to 
the right hilus that were suspicious for infiltrates or 
nodules but thought to represent scarring.  Heart size was 
normal.  Some chronic appearing interstitial markings were 
noted.  Comparison with a February 1988 examination was made, 
and no significant interval change was noted.

Private medical records, dated from June 1998 to May 1999, 
from W. F. C., Jr., M.D., include a June 1998 written 
statement from Dr. C. indicating that the veteran was 
examined in May and June 1998.  The veteran gave a history of 
heavy asbestos exposure for a number of years while he worked 
at Camp Lejeune, and in World War II for about three years 
when he was exposed to asbestos insulation and fibers.  The 
veteran's health was good otherwise.  He reported current 
symptoms of shortness of breath that had been progressing 
over the last five years.  He had exertional dyspnea, and 
even a degree of orthopnea, in the absence of any known 
cardiac disease.  Physical examination revealed his lungs to 
be clear, with decreased breath sounds.  Chest X-ray revealed 
mild increased parenchymal lung markings and definite pleural 
thickening, particularly on the left.  Pulmonary function 
testing revealed a reduced vital capacity of 53 percent of 
the predicted value with an FEV-1 of 53 percent of the 
predicted value.  Dr. C. said that lung volumes seemed to 
indicate normal volumes but were based on laboratory error.  
Diffusion capacity for carbon monoxide was normal.  Dr. C. 
said that the veteran had heavy asbestos exposure and 
definite pleural disease from asbestos exposure.  It was 
noted that the veteran had a degree of restrictive disease in 
association with the pleural thickening.  Cardiopulmonary 
exercise testing was terminated because the veteran 
complained of dyspnea and left knee problems.  

In an October 1998 record, Dr. C. noted the veteran's 
complaints of blacking out, but doubted that the possible 
seizures were of pulmonary etiology.  In a March 1999 
radiology interpretation of an X-ray of the veteran's chest, 
Dr. C. noted minimal spurring and kyphosis with normal heart 
size.  Interstitial markings were irregular and mildly 
increased, bilaterally.  Dr. C did not see anything that 
looked like an acute infiltrate or mass.

In June 2000, the RO afforded the veteran a private medical 
examination performed by M.W., M.D.  According to the 
examination report, Dr. W. reviewed the veteran's medical 
records.  The veteran said he had been short of breath for 
the past forty to fifty years.  He reported asbestos exposure 
in service at Camp Lejeune and aboard a ship during World War 
II.  The veteran said that past X-rays had shown lung changes 
that he thought were interpreted as asbestosis by a 
radiologist.  The veteran said he had problems sleeping at 
night, woke up several times, and had to sit up for ten to 
thirty minutes each time to get his breath.  At that time, he 
also had a productive cough with small amounts of phlegm.  In 
the morning when he got up, he believed he had a productive 
cough equivalent to one tablespoon.  He had received inhalers 
in the past for relief of shortness of breath, but said they 
were of no benefit.  He currently did not use any inhalers 
for breathing difficulty.  The veteran was presently severely 
limited in his functioning.  He was unable to mow his lawn or 
carry out the garbage.  He got short of breath walking out to 
the street to get his newspaper, and then had to sit down to 
recover.  He was able to take care of himself, brush his 
teeth, feed and clean himself, and carry his dishes to the 
sink, but did not do much else.   Dr. W. observed that the 
contributing factor to the veteran's shortness of breath 
might be his cardiac condition.  It was noted that he had 
suffered from a cardiac arrhythmia in the past and currently 
used a pacemaker.  The veteran took numerous medications for 
various conditions.

On examination, the veteran was observed to be an elderly 
male in no acute distress.  His lungs were clear, with equal 
expansion.  Breath sounds were within normal limits.  There 
were a few crackles in the lower lungs on deep inspiration.  
His heart had a regular rhythm.  A pacemaker was noted in the 
right upper chest.  The veteran did not seem short of breath 
on physical examination, and he only coughed once during the 
examination.  No edema or varicosities were noted in the 
veteran's extremities, and his color was good.  Pulmonary 
function test results showed FEV-1 was 79 percent of the 
predicted value (before bronchodilator use, and 75 percent of 
the predicted value after bronchodilator use).  The FEV-
I/(Forced Vital Capacity (FVC) value was 63.7 (before 
bronchodilator, and 47.1 post bronchodilator) and a percent 
of the predicted value was not provided.  The veteran was 
noted to have made a good effort.  Mild to borderline 
obstruction was noted.  A chest X-ray showed chronic 
bronchopulmonary disease with multiple pleural plaques, which 
raised the question of asbestosis.  There was no evidence of 
cardiac enlargement.  Another radiological reading of the 
veteran's X-ray was pleural plaque formation consistent with 
prior asbestos exposure - calcified and non-calcified.  A 
need to rule out carcinoma was noted.  The diagnosis was 
asbestosis with mild pulmonary obstruction.  Dr. W. said the 
veteran reported exposure to asbestos in service and had been 
short of breath for nearly fifty years, and pulmonary 
function tests showed mild to borderline obstruction.  The 
veteran's function was severely limited in that he was unable 
to mow his lawn or carry out the garbage, and got short of 
breath walking short distances.  Dr. W. commented that there 
was an incidental finding of a nodule in the parenchyma, for 
which further tests were recommended.

VA medical records dated from June 2000 to May 2001 indicate 
that, when seen in June 2000, the veteran complained of 
ailments including asbestosis that made him short of breath.  
He denied a history of tobacco use.  On examination, his 
lungs were clear to auscultation with good air exchange.  
Asbestosis by history was assessed.

As noted, in September 2001, the RO granted service 
connection for asbestosis and assigned a noncompensable 
disability evaluation under Diagnostic Code 6833. 

In an October 2001 Addendum, Dr. W. noted that a pulmonary 
function test showed mild impairment, and a Diffusion Lung 
Capacity of Lung for Carbon Monoxide (DLCO) test was not 
performed because it was not thought to be helpful.

In a December 2001 written statement, R.N.E., M.D, a 
pulmonologist, said he had recently evaluated the veteran's 
pulmonary status.  Chest X-ray and computed tomography (CT) 
scan confirmed asbestos-related lung disease with minimal 
parenchymal involvement.  Dr. E. said the veteran's primary 
disability from a pulmonary standpoint appeared to be chronic 
obstructive pulmonary disease with chronic bronchitis.  It 
was noted that pulmonary function tests revealed an FEV-1 of 
48 percent of the predicted value, with a 6 percent 
improvement following bronchodilator, with normal total lung 
capacity of 4.95 and normal DLCO that was 88 percent of the 
predicted value.  Dr. E. said that, currently, the veteran 
had quite a bit of mucopurulent sputum as well as some 
associated rhonchi, and wheezing on examination.  New 
medication was prescribed.

In a January 2002 written statement, the veteran reported 
that he was extremely short of breath and his lungs had less 
and less ability to get rid of the carbon dioxide.

In June 2002, the RO afforded the veteran another fee-based 
medical examination, performed by B.T., M.D.  According to 
the examination report, the veteran's medical records were 
reviewed and showed a diagnosis of asbestosis with mild 
pulmonary obstruction that was made by Dr. W.  The veteran 
said he always had problems breathing and was diagnosed with 
asbestosis.  He described problems with pneumonia, and 
bronchial problems.  The veteran's condition had not affected 
his body weight, but he suffered from appetite loss and had a 
cough of thick yellowish purulent sputum.  He had to sleep 
upright at night because of shortness of breath.  He had 
shortness of breath at rest and walking one block at a 
leisurely pace.  Occasionally, when the veteran did not feel 
well, he was unable to sleep well because of breathing.  He 
did not feel well because of an inability to expel carbon 
dioxide.  He was not an asthmatic.  He required periodic 
antibiotic treatment approximately once a year, and required 
bed rest and a physician's treatment for approximately four 
days.  He never used any breathing machine.  He did not 
require oxygen or immunosuppressive therapy.  The veteran 
stated that he required inhalation of anti-inflammatory 
medications.  He was not currently using them.  He had 
undergone a CT scan in December 2001, and was under Dr. E.'s 
care.

On examination, the veteran did not appear to be in distress, 
and was breathing normally.  There was normal lung expansion, 
bilaterally.  There were no rales, rhonchi, or wheezes noted.  
He had no restrictive disease such as scoliosis or pectus 
excavatus.  The veteran's heart was normal, aside from a 
pacemaker.  There was no evidence of failure, cardiomegaly, 
or other abnormality.  His extremities were normal with no 
edema or varicosities.  An X-ray of the veteran's chest 
showed a normal heart.  There was a small area of linear 
fibrosis of the costophrenic angle.  The lung fields were 
otherwise clear.  The hilar and mediastinal structures were 
unremarkable.  There were no skeletal, pleural, or 
diaphragmatic changes.  Pulmonary function tests showed that 
FVC was 53 percent of the predicted value (before 
bronchodilator; 59 percent post bronchodilator).  FEV-1 was 
46 percent of the predicted value (before bronchodilator; 53 
percent post bronchodilator).  The FEVI/FVC value was 65.6 
(before bronchodilator; 68 post bronchodilator), and a 
percent of the predicted value was not provided.  Asbestosis 
with mild obstruction was diagnosed.  Shortness of breath was 
subjectively noted.  Objective factors were noted to include 
normal expansion of the lung with no rales, rhonchi, or 
wheezes.  Pulmonary function test findings showed moderate 
restrictive disease.  Dr. T. opined that it is at least as 
likely as not that the veteran's COPD is due to the 
asbestosis.  Further, Dr. T. remarked that there was no cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or chronic respiratory failure with carbon 
dioxide retention.

In a January 2003 rating determination, the RO 
recharacterized the veteran's service-connected pulmonary 
disability as asbestosis with chronic obstructive pulmonary 
disease.  A 30 percent disability evaluation was awarded, 
under Diagnostic Code 6604.  

In his February 2003 substantive appeal, the veteran said 
that his labored breathing was not due to a cardiac condition 
and that he was treated by a pacemaker technician, not by a 
cardiologist.  He said that his physician, Dr. E. explained 
that, due to hardening of the lung, his air went in but could 
not go out.  As a result of oxygen loss, the veteran was 
tired, unable to work, and could not exercise.  He maintained 
that his condition warrants a 60 percent disability rating.

In April 2003, the veteran submitted additional private 
medical evidence from Dr. E. to the Board and, again, 
maintained that he believes it corresponds with a 60 percent 
disability evaluation.  According to the March 2003 progress 
note, the veteran sought Dr. E.'s examination to make sure he 
had not deteriorated.  He had noticed some increase 
exertional dyspnea.  It was noted that the veteran was being 
followed by VA with adjustment of his medications, and was 
fairly sedentary in his current lifestyle.  Examination 
findings revealed that the veteran's breath sounds were 
diminished but he was not actively wheezing.  His heart was 
regular, there was trace ankle edema, and good pulses could 
not be felt.  A chest X-ray showed no acute change from 
previous films.  It was noted that the veteran had pleural 
calcification with minor interstitial changes at the bases, 
with no acute change from previous film reported.  FVC was 59 
percent of the predicted value, and FEV-1 was 51 percent of 
the predicted value that, Dr. E. said, had not changed from 
November 2001.  Computerized interpretation of the pulmonary 
function test results indicated that, based on the FEV-1, 
there was a moderate obstructive lung defect.  The clinical 
impression was moderately severe chronic obstructive 
pulmonary disease, stable, with associated mild interstitial 
asbestos related lung disease, with stable spirometry and 
chest X-ray.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  But see Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003) (holding that the regulation 
codified at 38 C.F.R.§ 3.159(b)(1) is invalid because it 
imposes an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The private fee-based examinations afforded the 
veteran in June 2000 and June 2002 have fulfilled these 
criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating for his service-connected pulmonary disability.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in an April 2001 
letter, the RO advised the veteran of the new VCAA and its 
effect on his claim, and the January 2003 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2003).  A copy of the letter and SOC were also sent to the 
veteran's accredited service representative of record.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an initial rating in excess of 30 
percent for asbestosis with COPD. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service- connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease to injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern), is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

In 1996, amendments to the disability-rating regulations 
revised the criteria for evaluating respiratory disabilities.  
See 61 Fed. Reg. 46,720-731 (1996) codified as amended at 38 
C.F.R. § 4.97 (2003).  Since the veteran filed his claim in 
March 2000, his disability must be considered under the 
current regulations.

Service-connection for asbestosis was originally rated under 
Diagnostic Code (DC) 6833 of the Rating Schedule, the 
diagnostic code that addresses the rating for asbestosis.  
See 38 C.F.R. § 4.97, DC 6833 (2003).  Thereafter, in January 
2003, the veteran's service-connected pulmonary disability 
was recharacterized as asbestosis with COPD, and evaluated 
under DC 6604, which evaluates COPD.  At that time, the RO 
awarded the veteran's service-connected pulmonary disability 
a 30 percent evaluation under Diagnostic Code 6604.

Under the rating code as currently in effect, the veteran's 
disability is evaluated under the general rating formula for 
restrictive lung disease.  Under this formula, if the Forced 
Expiratory Volume (FEV-1) is less than 40 percent of 
predicted value, or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) is less than 
40 percent, or the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or there is cor pulmonale (right 
heart failure), or there is right ventricular hypertrophy, or 
there is pulmonary hypertension (shown by echo or cardiac 
catheterization), or there is an episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy, then a 100 percent evaluation is warranted.  
38 C.F.R. § 4.97, DC 6604.

If the FEV-1 is 40 to 55 percent of predicted, or if the FEV- 
1/FVC is 40 to 55 percent of predicted, or the DLCO (SB) is 
40 to 55 percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit), a 60 percent evaluation is warranted.  Id.  If the 
FEV-1 is 56 to 70 percent of predicted, or the FEV-1/FVC is 
56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 
percent of predicted, a 30 percent evaluation is warranted.  
Id.  If the FEV-1 is 71 to 80 percent of predicted, or the 
FEV- 1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) 
is 66 to 80 percent of predicted, then a 10 percent 
evaluation is warranted.  Id.  The primary disorder may also 
be rated.

Giving the veteran the benefit of the doubt, upon review of 
the probative and objective medical evidence of record, the 
Board concludes that a 60 percent disability rating is 
warranted for his service-connected asbestosis with COPD.  
The studies and examinations which have measured the 
veteran's pulmonary function have demonstrated some 
fluctuations.  However, recent studies reflect a decrease in 
pulmonary values.  In June 2000, the FEV-1 was 79 percent of 
the predicted value.  However, it decreased by December 2001, 
as noted by Dr. E., the veteran's private pulmonologist, who 
reported an FEV-1 of 48 percent of the predicted value (with 
a 6 percent improvement following bronchodilator).  In June 
2002, the FEV-1 was 46 percent of the predicted value (and 53 
percent following bronchodilator use).  In March 2003, the 
FEV-1 was 51 percent of the predicted value.  This value 
represents the most current objective medical evidence of the 
level of severity of the veteran's service-connected 
asbestosis with COPD.

These values, when considered under the liberality of VA's 
benefit-of-the-doubt doctrine, are adequate to satisfy the 
requirements for a 60 percent evaluation under DC 6604.  
However, the medical evidence clearly does not show that the 
veteran's disability meets the criteria for the assignment of 
a higher disability evaluation.  The record shows that, while 
hypertension has been diagnosed, there is no medical history 
of cor pulmonale (right heart failure), right ventricular 
hypertrophy, or pulmonary hypertension (shown by echo or 
cardiac catheterization), or an episode(s) of acute 
respiratory failure associated with the service-connected 
asbestosis with COPD, and the veteran does not warrant oxygen 
therapy.  

In reaching this determination, the Board would note that the 
disability level assigned by this decision essentially 
fulfills the disability evaluation requested by the veteran 
in his February 2003 substantive appeal and April 2003 
written statement.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
60 percent rating being awarded pursuant to this decision for 
his service-connected asbestosis with COPD.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection, in March 2000, has his service-connected 
pulmonary disability been more disabling than as currently 
rated under this decision. 


ORDER

An increased evaluation of 60 percent, for asbestosis with 
COPD, is granted.


REMAND

The veteran also seeks service connection for residuals of a 
burn injury to the left eye.  In a June 2000 written 
statement, he maintained that he was injured when a hot water 
heater exploded while he was working on it in service.  
According to the veteran, the ensuing fire burned the left 
side of his face from his neck up and including his left eye, 
for which he required medical treatment in service.  He 
contends that, after service, an ophthalmologist and an 
optometrist both found that his left eye was weaker than his 
right eye. 

Service medical records indicate that the veteran's 
uncorrected left eye vision was 20/20 when he was examined at 
entrance into service in November 1943.  The clinical records 
further indicate that in March 1944 he was hospitalized after 
a hot water heater exploded and caused first-degree burns to 
his hands, left side of the face, left ear, and nose.  When 
examined for separation from service, the veteran's 
uncorrected left eye vision was 8/20, his binocular vision 
was 14/20, and no disease or anatomical defects were noted.

A May 1987 private medical record indicates that the veteran 
was seen for an eye examination and gave a past medical 
history of flash burns (fire--actual burns) in 1943 to his 
left eye.  Private medical records dated through 1998 reflect 
that the veteran wore prescription eyeglasses.

At the June 2000 fee-based examination, Dr. W. reported that 
the veteran's head, eyes, ears, nose, and throat were normal.

While the veteran claims that his alleged left eye disorder 
started in service, he has not claimed that it was incurred 
as a result of a combat situation, although the record 
indicates that he evidently served in the Pacific Theater of 
Operations during World War II.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 2002), which 
provides a presumption of credibility when a veteran asserts 
a combat injury which has not been shown by documentation, 
may be warranted.

In his November 2001 notice of disagreement, the veteran 
reiterated that he had normal vision when he entered service 
and that, four months later, after the burn to his eye and 
left side of his face, corrective eyeglasses were prescribed.  
He maintained that this indicated an eye injury.  The veteran 
argued that a special ophthalmologic examination to determine 
eye injury was not conducted in conjunction with his claim 
for service connection.  Upon review of the medical evidence, 
and considering the veteran's contentions, the Board believes 
further VA examination is warranted to determine the etiology 
of any left eye defect found to be present.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.102, 3.159 (2003). 

Accordingly, in the interest of due process, the veteran's 
claim is REMANDED to the RO for the following action: 

1.	The veteran should be contacted in 
writing and invited to submit any 
additional evidence he may have in 
support of his claim of entitlement to 
service connection for residuals of a 
burn injury to the left eye.

2.	Then, the RO should schedule the 
veteran for an ophthalmologic 
examination by a physician to 
determine the etiology of any left eye 
disorder found to be present.  The 
examiner is requested to obtain a 
complete history of the claimed 
disorder from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner is requested to provide an 
opinion concerning the etiology of any 
left eye disorder found to be present, 
to include whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any currently 
diagnosed left eye disorder was caused 
by military service, and is consistent 
with the veteran's report of 
sustaining flash burns to his eye in 
service in 1944 when the left side of 
his face was burned, or whether such 
an etiology or relationship is less 
than likely (i.e., below a 50-50 
probability).  The veteran's medical 
records should be made available to 
the examiner prior to examination, and 
the examiner is requested to indicate 
in the examination report whether the 
records were reviewed.  A rationale 
should be provided for all opinions 
offered.

3.	Then the RO should review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  See Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, ___ F.3d ___, No. 
02-7007 (Fed. Cir. Sept. 22, 2003).

4.	Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
burn injury to the left eye.  If the 
benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the January 2003 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no further action unless 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



